 

Case 20-10343-LSS Doc 3803 Filed 05/12/21 Page1of3

anni HAY 12 AM 9: 00

he Honoreble

«

Justice Leuri Selber Silversteir

 

BSA Cease
4 Merket Street
6th Floor
Wilmington, Delawere, 19801
As cleiment in this cese, the Atorneyvs of Andrew Ven Arsdale asked
thet I write this letter to convey my experience @s a former Boy Scout

Mr Rov Seout experience bercen when I wes 11 veers old. I was not very

meture for mv age. Ali of mv friends did scout: o I wanted to be

+

like them. This wes 1973 end nobody telked to voung boys ebout whet
beheviors were *«ppropriste So when our scout lesder invited me to

his home studv to discuss merritt bedges I had no idea, or fear of the

child precetor J really wes. Over the next two yeers, 1975 to

Mev A 1 ?1 ei ED
BSA Cese # S! Po

 

acts were how men bonded end were part of scouting thet wes en un—

Iuckily for me, 1975 wes the yeer our femilvy moved to 4 town outside

of Selt Leke Citv end fer awev from the Federal Heights Werd Bov Scout

)

troonv I did scoutir for few montns in Perk Citv, our new town,

9
but reflized I wes sick of it.

Now I em 58 veers old. Gav. Single. I've stru led for veers with

substence ebuse, low self-esteem and cronic depression. L've sought

the help of sociel workers, faith healers and psycologists, The costs

discussed secret brotherhood,
|
|

of help run in the tens of thousends. I am e self employed heirdresser

cont inued
Case 20-10343-LSS Doc 3803 Filed 05/12/21 Page 2of3

are
Gis.

io my heelth insurénce hes never covered psycologicél disor

IT heve spent the lest 45 years deeling with the actions thet scout
leaders inflicted on me 4s child. Yes, finenciel responsability

is overdue. However, Boy Scouts of America hed willing peéertners ir

perpetrating the crimes they allowed to happen, The Church of Latter

Ward for over 2 veers. If Boy Scouts of A rica on't 1 ri
¢
1 Teé
perents now feel responsible and
epnr } SX

 

 
Case 20-10343-LSS Doc 3803 Filed 05/12/21 Page3of3

 

SALT.LAKE CITY UT 840

6 MAY 2021 PM3 L

 

The Nonotaoie,
Tustice, Lame SdberSiherstejn
BSA CASE /Clam> 57
% a4 NWearkexy Ore ey / |p Slar-

Wilton, DE
fOdfpy Addy ing sdf Vi afina gh sadedadag ha] gona) yg Tdy ify

e
uf}
a
Ci
e
I
cy
i}
th
uw)
uw)

 

 
